                                                                             E-FILED
                                                  Thursday, 27 May, 2021 11:27:48 AM
                                                        Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,             )
                                      )
                Plaintiff,            )
                                      )
     v.                               )    Case No. 21-cr-30032
                                      )
JEREMY BANKS,                         )
                                      )
                Defendant.            )


      ORDER FOR ELECTRONIC REVIEW OF DISCOVERY

SUE E. MYERSCOUGH, U.S. District Judge:

     This cause is before the Court on Defendant Jeremy Banks’

Motion for Electronic Review of Pretrial Discovery by Defendant in a

Correctional Facility (d/e 16). The Government does not oppose the

motion. Defendant’s motion is GRANTED. For the reasons set

forth in Defendant’s motion, the Court finds good cause to allow

Defendant to review pretrial discovery electronically while in a

correctional facility. See CDIL-LR 16.2(D).

     Defendant shall be afforded electronic access to pretrial

discovery in this cause pursuant to the procedures set forth in the

following exhibits to Defendant’s motion: Inmate Discovery Receipt



                             Page 1 of 3
(d/e 16, p. 4), Rules Governing Use of Electronic Storage Media to

View Legal Materials (d/e 16, p. 5), Electronic Discovery Viewing

Log (d/e 16, pp. 6-7), Detainee Laptop Issuance Procedures (d/e 16,

p. 8), and Discovery Material Authorization Form (d/e 16, p. 9).

     Defendant’s electronic access to pretrial discovery in this

cause is expressly conditioned on: (1) the ongoing compliance at all

times by Defendant with the policies and procedures established by

this Court; and (2) the ongoing willingness of the correctional

institution to afford Defendant electronic access to the pretrial

discovery pursuant to the policies and procedures established by

this Court. Should security concerns arise with respect to

Defendant’s access to pretrial discovery, that access can be

temporarily suspended without leave of Court but with notice to

Defendant’s counsel. Defendant may seek to regain access via

petition to the Court.

     This Order shall modify only the application of Local Rule

16.2(B)(3) and (4) to this cause. All other provisions of Local Rule

16.2 remain applicable. The Court reiterates that Defendant shall

not disseminate or reproduce discovery materials that are provided

to him, see CDIL-LR 16.2(B)(1), (2), and that Defendant must return


                             Page 2 of 3
all discovery materials in compliance with the Local Rules, see

CDIL-LR 16.2(B)(5). Violation of these rules may result in contempt

proceedings.

ENTERED: May 27, 2021

FOR THE COURT:

                           s/ Sue E. Myerscough___
                          SUE E. MYERSCOUGH
                          UNITED STATES DISTRICT JUDGE




                            Page 3 of 3
